Citation Nr: 0215307	
Decision Date: 10/30/02    Archive Date: 11/06/02	

DOCKET NO.  00-17 783	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to February 
1953.

This case comes before the Board of Veterans Appeals (Board) 
on appeal of a March 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

This case was previously before the Board in May 2001, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.  


FINDINGS OF FACT

1.  In a decision of May 1979, the RO denied entitlement to 
service connection for an acquired psychiatric disorder.  
That decision was not appealed, and became final.

2.  Evidence submitted since the time of the RO's May 1979 
decision is duplicative and/or cumulative, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  


CONCLUSIONS OF LAW

1.  The decision of the RO in May 1979 denying the veteran's 
claim for service connection for an acquired psychiatric 
disorder is final.  38 U.S.C.A. §§ 1110, 7105 (West 1991 & 
Supp. 2002).

2.  Evidence received since the RO denied entitlement to 
service connection for an acquired psychiatric disorder in 
May 1979 is neither new nor material, and insufficient to a 
proper reopening of the veteran's claim.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a decision of May 1979, of which the veteran was notified, 
and with which he voiced no disagreement, the RO denied 
entitlement to service connection for an acquired psychiatric 
disorder, and, specifically, for obsessive-compulsive 
neurosis and anxiety state.  In reaching that determination, 
the RO noted that the veteran's enlistment examination showed 
a preservice history of moderate anxiety state with multiple 
psychosomatic complaints.  In August 1952, the veteran was 
seen with a diagnosis of conversion reaction.  The veteran 
was eventually hospitalized, at which time it was noted that 
his behavior had become quite bizarre, seclusive and 
withdrawn.  The veteran received treatment in the form of 
sodium amytal and electro-shock therapy.  Following this 
treatment, he showed many signs of marked immaturity and 
emotional instability, but did not appear psychotic.  At that 
time, it was felt that the veteran had returned to his "pre-
illness" level.  The veteran was eventually discharged from 
service with a diagnosis of schizophrenic reaction 
compounding a basic emotional instability.  Based on the 
evidence of record, it was determined that the veteran's 
psychiatric disorder preexisted his entry upon active 
military service.  Additionally noted was that, while in 
service, the veteran had experienced an acute exacerbation of 
his preexisting nervous disorder, with no permanent 
aggravation as a result of his active military service.

In February 1999, the veteran sought to reopen his previously 
denied claim for service connection for an acquired 
psychiatric disorder.

In correspondence of March 1999, the veteran's sister wrote 
that the veteran had no history of mental illness prior to 
his entry upon active service.  She noted that while in high 
school, the veteran was voted the "friendliest student" for 
three years.  According to the veteran's sister, while in 
service, he was given a number of electro-shock treatments, 
about which she and the veteran's mother were never informed.

Received in May 1999 were private treatment records covering 
the period from September 1996 to April 1999.  These records 
showed treatment for schizophrenia, as well as a number of 
other unrelated problems.

On VA psychiatric examination in November 1999, the veteran 
stated that he had been given many shock treatments, and that 
it had affected his nerves.  The pertinent diagnosis was 
chronic undifferentiated schizophrenia.

Received in December 1999, were private medical records 
covering the period from June 1991 to October 1999.  These 
records showed treatment for the veteran's psychiatric 
symptomatology, as well as for various other unrelated 
problems.

Received in May 2000, were copies of a number of photographs 
taken from the veteran's high school yearbook.

In correspondence of early September 2001, the veteran was 
informed of the various provisions of the recently passed 
Veterans Claims Assistance Act of 2000 (VCAA).  The veteran 
was advised as to what information or evidence was needed to 
grant the benefit he sought, and that the VA would make all 
reasonable efforts to assist him in obtaining evidence 
necessary to support his claim.

In correspondence of December 2001, the veteran was once 
again advised of the various provisions of the Veterans 
Claims Assistance Act of 2000.  The veteran was additionally 
informed that, should he have any additional evidence, he 
should mail that evidence to the RO "as soon as possible."

Received in March 2002, were a number of photographs, 
reportedly depicting the veteran during his period of active 
military service.

In correspondence of March 2002, the veteran's sister once 
again stated that the veteran had received no psychiatric 
care prior to his service with the United States Army during 
the Korean War era.  She was convinced that unnecessary 
electro-shock treatments administered to the veteran in 
service were the prime base for his emotional disorder-
schizophrenia.

Analysis

The veteran seeks to reopen his claim for service connection 
for an acquired psychiatric disorder.

Given that the RO's May 1979 decision is final, it is not 
subject to revision in the absence of a showing of clear and 
unmistakable error.  Moreover, the claim may not be reopened 
and allowed, and a claim based upon the same factual basis 
may not be considered.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2002).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the VA must 
reopen a claim and review its former disposition.  38 
U.S.C.A. § 5108 (West 1991 & Supp. 2002).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d. 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d. 1380 (Fed. 
Cir. 1996).

The Board must first determine whether the evidence is new 
and material.  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, (West 1991 & 
Supp. 2002).  Moreover, where a veteran served ninety (90) 
days or more during a period of war, and a psychosis (such as 
schizophrenia) becomes manifest to a degree of 10 percent 
within seven years from date of determination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.306(a) (2001).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during wartime 
service.  This includes medical facts and principles which 
may be considered to determine whether the increase is due to 
the natural progress of the condition.  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestation of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153 (West 1991 & Supp. 2002); 38 C.F.R. § 3.306(b) (2001).

In the present case, at the time of the RO's May 1979 
decision denying service connection for an acquired 
psychiatric disorder, it was noted that the veteran's 
enlistment examination showed a preservice history of 
moderate anxiety state with multiple psychosomatic 
complaints.  Additionally noted was that, while in service, 
the veteran was hospitalized, at which time he received 
treatment in the form of medication and electro-shock therapy 
for his psychiatric symptomatology.  Following this 
treatment, the veteran showed many signs of marked immaturity 
and emotional instability, but no longer appeared psychotic.  
Under such circumstances, it was felt that the veteran had 
returned to his " pre-illness" level.  Based on such 
findings, the RO concluded that the veteran's schizophrenia 
preexisted his entry upon active military service, and 
underwent no permanent aggravation during that period of 
service.

Evidence received since the time of the aforementioned RO 
decision, including a report of a VA psychiatric examination, 
as well as various private treatment records and statements 
from the veteran's sister, while in some respects "new" in 
the sense that it was not previously of record, is not 
"material."  More specifically, such evidence shows only 
ongoing treatment for the veteran's longstanding 
schizophrenia, with no demonstrable nexus between that 
disability and the veteran's active military service.

The veteran, through his sister, argues that the electro-
shock treatments he received in service were, in fact, the 
precipitating factor in the development of his schizophrenia.  
However, recently submitted evidence is devoid of any 
indication of such a relationship.  Absent some nexus between 
the veteran's current psychiatric disability and an incident 
or incidents of his period of active military service, his 
claim cannot be reopened.

In reaching this determination, the Board has given due 
consideration to the provisions of the recently-passed 
Veterans Claims Assistance Act of 2000, [Public Law No. 106-
475, 114 Stat. 2096 (2000)], and its implementing 
regulations, as those provisions impact upon the adjudication 
of the veteran's current claim.  However, following a 
thorough review of the record, the Board is satisfied that 
the VA has met its "duty to assist" the veteran in the 
development of all facts pertinent to his claim.  To that 
end, the veteran has been scheduled for a VA psychiatric 
examination.  Moreover, in correspondence of September and 
December 2001, the veteran was informed of the VA's 
obligations under the new Act, and given the opportunity to 
provide information necessary to obtain any evidence which 
had not already been procured.  Accordingly, the veteran was 
provided notice of what the VA had done to develop his claim, 
notice of what he could do to help his claim, and notice of 
how his claim might still be deficient.  Because no 
additional evidence was identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of the VA to further notify the 
veteran what evidence would be secured by the VA and what 
evidence would be secured by the veteran is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).  Under such 
circumstances, the Board is of the opinion that no further 
duty to assist the veteran exists in this case.


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for an acquired psychiatric 
disorder, the benefit sought on appeal is denied.



		
	RENEE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

